                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     QUINTARA BIOSCIENCES, INC.,                         Case No. 20-cv-04808-WHA (AGT)
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                                  v.
                                   9
                                                                                             Re: Dkt. Nos. 113, 115
                                  10     RUIFENG BIZTECH INC., et al.,
                                                        Defendants.
                                  11

                                  12          As alleged, defendants misappropriated plaintiff’s trade secrets (consisting of a customer-
Northern District of California
 United States District Court




                                  13   profile database and a vendor database) when defendants changed the locks on a shared office

                                  14   space, without plaintiff’s consent, and took control of plaintiff’s computers.

                                  15          A fact plaintiff needs to prove to prevail is that the customer-profile and vendor databases

                                  16   were indeed on the computers in question. Discovery on this point has been contentious because

                                  17   defendants possess the computers and have refused to allow plaintiff to access them. Plaintiff,

                                  18   from afar, has tried to describe what the databases consist of and where they’re located, but

                                  19   defendants’ forensic examiner wasn’t able to find the database files plaintiff identified. (Or rather,

                                  20   was only able to find one of more than nine hundred files plaintiff asked defendants to search for.)

                                  21   Plaintiff has now renewed a request for a court order permitting plaintiff to inspect the computers.

                                  22          The inspection is warranted. This is not a case in which one side is simply seeking to

                                  23   inspect the other side’s computers. Plaintiff used the computers in question and may still even be

                                  24   a partial (or outright) owner of them, facts that counsel in favor of a more intrusive search. Also, a

                                  25   less intrusive search was tried, and failed. It’s possible, as defendants argue, that the prior search

                                  26   failed because the alleged databases don’t exist. It’s also possible, however, that defendants

                                  27   renamed or deleted or otherwise modified the database files. Plaintiff may also not remember

                                  28   exactly where the files are located, not because the files don’t exist, but because plaintiff (not
                                   1   unreasonably) didn’t make a detailed map of the computers before unexpectedly losing access to

                                   2   the shared office space.

                                   3          Defendants argue that plaintiff’s trade secrets are “shifting and morphing,” and that

                                   4   plaintiff is attempting to use discovery to find material it can attach the trade-secret label to. Dkt.

                                   5   115 at 5. If this is what’s happening, defendants will have a strong argument for summary

                                   6   judgment: Judge Alsup has already cautioned against this tactic and has narrowed the trade-secrets

                                   7   claim to the only two trade secrets plaintiff was able to describe with particularity. See Dkt. 87. If

                                   8   plaintiff comes forward with different trade secrets after discovery, it does so at its own peril. Yet

                                   9   the possibility that this may occur doesn’t mean the case should end during discovery. The

                                  10   touchstone at this point is relevance, not success on the merits; and there is good reason to believe

                                  11   that the computers in question contain information relevant to plaintiff’s trade-secrets claim.

                                  12          Defendants have not persuasively articulated why a court-ordered computer inspection
Northern District of California
 United States District Court




                                  13   would be unduly burdensome. Defendants have imaged many of the computer hard drives and

                                  14   should be able to provide plaintiff with copies, avoiding the need for plaintiff to enter the

                                  15   contested office space or to take possession of the computers. The parties also previously

                                  16   stipulated to a protective order (Dkt. 21, 23), which includes “attorneys’ eyes only” provisions that

                                  17   should prevent plaintiff from misusing defendants’ competitively sensitive information. Given

                                  18   these factors, the need for the requested discovery is not outweighed by the costs.1

                                  19          Defendants acknowledge that some of the hard drives at issue have not been completely

                                  20   imaged. See Dkt. 115-5 at 5. The Court is not convinced that it would be unduly burdensome for

                                  21   defendants to do so. By May 11, 2021, defendants must provide plaintiff with copies of the hard

                                  22   drives that have already been imaged. By May 14, 2021, defendants must provide plaintiff with

                                  23   copies of the hard drives that have yet to be imaged. Once defendants turn over the hard drives,

                                  24   plaintiff must bear the costs needed to search them.

                                  25          (Plaintiff’s motion to seal portions of the parties’ joint statement and exhibits to the joint

                                  26
                                       1
                                  27     There is some confusion in the record over how many computers are at issue. Plaintiff seeks to
                                       inspect twelve computers, while defendants refer to seventeen. See Dkt. 115 at 3, 115-5 at 3. To
                                  28   the extent this is a contested issue, the parties must meet and confer to discuss it. The issue is not
                                       clearly before the Court at this time.
                                                                                           2
                                   1   statement is denied. Plaintiff hasn’t identified any information that warrants sealing.)

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 6, 2021

                                   4

                                   5
                                                                                                    ALEX G. TSE
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
